NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

ROBERT J. VESCI,                   )
                                   )
           Petitioner,             )
                                   )
v.                                 )                   Case No. 2D18-1074
                                   )
DITECH FINANCIAL, LLC, f/k/a       )
GREEN TREE SERVICING, LLC,         )
                                   )
           Respondent.             )
___________________________________)

Opinion filed August 31, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Collier County; James
Shenko, Judge.

John F. Hooley of The Law Offices of
John F. Hooley, P.A., Naples, for
Petitioner.

Jason Joseph of Tromberg Law Group,
P.A., Boca Raton, for Respondent.

PER CURIAM.


             Denied.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.